UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2016 – March 31, 2017 Item 1: Reports to Shareholders Semiannual Report | March 31, 2017 Vanguard Equity Income Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangements. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Equity Income Fund returned well over 9% for the six months ended March 31, 2017. It slightly exceeded the 9.38% return of its benchmark index and the 8.46% average return of its peers. • The Equity Income Fund seeks an above-average level of dividend income and reasonable long-term capital appreciation. Its two subadvisors perform extensive research to identify dividend-paying, undervalued companies with catalysts for share-price appreciation. • Nine of the fund’s ten industry sectors recorded positive results. Only its telecommunication services stocks had a negative outcome, returning about –3%. • The financial sector, the fund’s largest, was the top performer and contributed close to 4 percentage points to returns. • Information technology and industrial stocks each added more than 1 percentage point to results, although the latter trailed the benchmark’s corresponding sector. • The advisors’ selection in the consumer discretionary sector also helped returns relative to the benchmark. Total Returns: Six Months Ended March 31, 2017 Total Returns Vanguard Equity Income Fund Investor Shares 9.51% Admiral™ Shares 9.57 FTSE High Dividend Yield Index 9.38 Equity Income Funds Average 8.46 Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.26% 0.17% 1.20% The fund expense ratios shown are from the prospectus dated January 26, 2017, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2017, the fund’s annualized expense ratios were 0.26% for Investor Shares and 0.17% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Equity Income Funds. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, For many people, including me, falling interest rates have been the general trend in the bond market throughout our working lives. At the beginning of 1983, the year I graduated from business school, the yield of the benchmark 10-year U.S. Treasury note stood at more than 10%. It was less than 2.5% at the beginning of 2017. Because bond prices move in the opposite direction from rates, my career happens to have overlapped with the greatest bull market for bonds in history. It appears that may be changing. And, of course, there’s no shortage of advice about how to prepare for the shift. Rates may be headed higher (really) This bond bull market has reminded us time and again just how hard it is to predict when rates will rise or fall and by how much. If you follow bonds, you might recall the markets bracing for a sustained rate increase back in 2010 as the economy pulled out of recession, or again in 2013 when the Federal Reserve said it would start tapering its bond purchases, or again at the end of 2015 when the Fed raised short-term rates for the first time in almost a decade. And yet, prognostications notwithstanding, interest rates remained anchored near historical lows. That said, rates seem to be on an upswing. With economic activity picking up, wages starting to move higher, and inflation coming 2 off recent lows, the Fed has nudged short-term rates higher twice in recent months and has signaled that further gradual increases are likely through 2018. The perceived pro-growth stance of the new U.S. administration also has played a role in framing a case for higher rates. Short-term pain, longer-term gain Bond investors are understandably concerned. If interest rates shoot up, the market value of bonds will drop sharply, with prices falling to bring yields in line with the new, prevailing higher rates. That’s the potential short-term pain. But long-term investors should actually want rates to go up. If you like bonds that pay 2%, you should love bonds that pay 4%, right? There’s a simple—though imperfect—rule of thumb that helps make clear this point. If the time frame of your investing goal exceeds the time frame of your bond portfolio (a medium-term goal matched with short-term bonds, or a long-term goal paired with bonds not quite as long-term), rising rates will work out in your favor, maybe decidedly so. Think of it this way: If you have a big cash need in the near future—say, a tuition bill coming due in a few years—and you own bonds that are long-term in nature, this time-frame mismatch could spell trouble if rates rise sharply; you’d be selling bonds that would be worth less. But if you’re saving to retire ten or 15 years down the road and rates are steadily rising, over time you’ll be earning higher and higher yields. Market Barometer Total Returns Periods Ended March 31, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.09% 17.43% 13.26% Russell 2000 Index (Small-caps) 11.52 26.22 12.35 Russell 3000 Index (Broad U.S. market) 10.19 18.07 13.18 FTSE All-World ex US Index (International) 6.74 13.50 4.82 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.18% 0.44% 2.34% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -2.10 0.15 3.24 Citigroup Three-Month U.S. Treasury Bill Index 0.21 0.34 0.10 CPI Consumer Price Index 0.98% 2.38% 1.23% 3 Josh Barrickman, our head of fixed income indexing for the Americas, calls it “the virtuous cycle of compounding interest at a higher rate.” The bottom line is, you can end up better off than if rates haven’t risen because you’re earning more income, which over time more than washes away any price hit. Beware of short-sighted, short-term moves This logic can be difficult to grasp, tempting anxious bond investors to make drastic shifts to lessen the immediate pain of rising rates. Unfortunately, such moves can backfire. Taking shelter in short-term bonds, for example, might seem like a good idea. Their prices generally hold up better than those of longer-term bonds in a rising-rate environment. But they also offer less income. For example, when the market started worrying about rising rates in 2010, moving into short-term securities—and staying there—would have proved costly. Through 2016, those securities returned roughly half of what the broad U.S. bond market did. Favoring high-yield bonds is another tack some investors take, expecting higher income to help cushion price declines. What has driven long-term returns for Vanguard bond funds? 4 High-yield securities, however, typically perform best when stocks are rising, making them unlikely to zig when stocks zag. We saw clear evidence of the correlation between stocks and high-yield bonds in the frantic markets following the United Kingdom’s vote to leave the European Union last year. From June 23 to June 27, both U.S. stocks and U.S. high-yield bonds lost ground. The broad U.S. bond market, meanwhile, climbed 1.2% as investors sought a safe haven. Your portfolio is more than the sum of its parts Different assets have different roles to play in a balanced and diversified portfolio. Stocks are valuable because they can produce higher returns over time, while bonds can provide a crucial counterweight to the volatility of stocks. Perhaps the most important thing to keep in mind about bonds is that although their prices can fluctuate, they remain “fixed income” securities. Barring default, you can be certain of getting income until the bonds mature. It’s that income that drives returns for patient bond investors who resist the urge to jump in and out of the market, as you can see in the accompanying box. A lot has changed since I first started following the bond market, but the important role that bonds can play in a balanced and diversified portfolio hasn’t. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer April 14, 2017 5 Advisors’ Report Vanguard Equity Income Fund returned 9.51% for Investor Shares and 9.57% for Admiral Shares for the six months ended March 31, 2017. It slightly outpaced its benchmark, the FTSE High Dividend Yield Index, but lagged the broad U.S. market. It surpassed the average return of its equity income peers by about 1 percentage point. This performance reflects the combined results of your fund’s two independent investment advisors, Wellington Management Company and Vanguard Quantitative Equity Group. The use of two advisors provides exposure to distinct yet complementary investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the six months and its effect on portfolio positioning. These comments were prepared on April 21, 2017. Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 64 17,636 A fundamental approach to seeking desirable stocks. Company LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Quantitative Equity 34 9,394 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 490 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 6 Wellington Management Company llp Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Managing Director and Equity Portfolio Manager Investors experienced a historic six months, punctuated by Donald Trump’s presidential victory. U.S. equities, as measured by the S&P 500 Index, hit a series of record highs during November and December. Expectations rose that President Trump would reduce regulatory restrictions and increase fiscal stimulus through measures such as cutting corporate and individual taxes and boosting infrastructure spending. Although global merger and acquisition volume declined –16.6% from 2015’s record, 2016’s $3.6 trillion in announced deals was still the third-highest ever (after 2015 and 2007). Equities continued their climb into 2017 despite escalating European political risk and uncertainty surrounding President Trump’s protectionist trade agenda. Investors bid up risk assets amid increasing optimism about global economic growth. The upcoming French presidential election was a primary source of anxiety as anti-euro candidate Marine Le Pen gained in polling during February. The political rhetoric in France grew raucous with anti-establishment and anti-globalization themes. However, solid fourth-quarter European GDP growth and strengthening global manufacturing data helped to boost risk appetites. On the monetary policy front, the U.S. Federal Reserve raised rates twice during the period, in December and March. The market was unfazed by each 25-basis-point increase because the moves, only the second and third rate increases in the past decade, were well-telegraphed. Although risks stemming from President Trump’s ambitious U.S. legislative agenda and European elections were top of mind, economic data releases from most major economies remained robust, helping the rally to roll on. The portfolio was hurt by security selection but aided by sector allocation, a residual effect of our bottom-up stock selection process. Selection in financials, industrials, and telecommunication services were the primary detractors from relative performance. A cash position in a strong equity market and an underweighted allocation to materials also weighed on results. Among individual stocks, our positions in AstraZeneca and Occidental Petroleum, as well as our decision not to own benchmark constituent Boeing, detracted most. We eliminated our position in AstraZeneca to fund more attractive opportunities. 7 Sector allocation boosted relative returns, largely driven by an overweighted allocation to financials, the best-performing sector in the index. An underweighted allocation to telecommunication services and stock selection in consumer staples and consumer discretionary were also positive. The top individual contributors to relative performance included Analog Devices and Eli Lilly, a new purchase. Our underweighted position in Exxon Mobil helped as well. At the end of the period, we were overweighted in financials, health care, and energy. Relative to the benchmark, we were most underweighted in telecommunication services, consumer staples, and consumer discretionary. Significant purchases in the past six months included new positions in Cardinal Health, Qualcomm, and Eli Lilly. We also added to our position in Unilever, which we believe is well-diversified by geography and product segment, with a higher organic growth revenue rate than the average consumer staples stock. Our largest sale was the elimination of AstraZeneca. We also trimmed our positions in Enbridge and UGI as they hit our price targets, and Verizon Communications because of eroding fundamentals. As always, we remain focused on finding investment opportunities in quality dividend-paying companies with attractive total return potential at discounted valuations. Vanguard Quantitative Equity Group Portfolio Managers: Michael R. Roach, CFA James P. Stetler Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies The investment environment The period opened on an optimistic note as the U.S. economy appeared to pick up steam. The manufacturing and housing sectors reported solid activity and the employment rate continued to improve even as wages rose. Personal consumption, private investment, and residential and nonresidential fixed investment also added to growth. Commodities, especially oil, regained some ground after price declines earlier in the year. That optimism carried over into the first quarter of 2017. Consumer confidence rose in March to its highest level in nearly two decades. Unemployment dropped to 4.5% though the country added only 98,000 jobs, and the labor force participation rate held steady at 63%. Against this backdrop, stocks surged as investors anticipated stronger growth and higher inflation. The earlier economic improvement and the prospect of more infrastructure spending, greater deregulation, and possible tax-code changes under the new administration helped fuel a shift toward riskier assets, propelling stocks to record highs in early 2017. 8 The broad U.S. equity market (as measured by the Russell 3000 Index) returned 10.19% for the period. Value stocks outperformed their growth counterparts, small-capitalization stocks beat large-caps, and U.S. stocks outpaced their developed and emerging-market peers. These developments most likely played a large part in the Federal Reserve’s decision to raise the federal funds target interest rate by a quarter of a percentage point in March, to 0.75%–1%. It was the Fed’s second rate increase in three months but only the third in the past decade. Investment objective and strategy Although our overall performance is affected by the macroeconomic factors we’ve described, our approach to investing focuses on specific stock fundamentals that we believe are more likely to produce outperformance over the long run. Those fundamentals are: high quality—healthy balance sheets and consistent cash-flow generation; effective use of capital—sound investment policies that favor internal over external funding; consistent earnings growth—a demonstrated ability to grow earnings year after year; strong market sentiment––market confirmation of our view; and reasonable valuation—avoidance of overpriced stocks. Using these five themes, we generate a daily composite stock ranking, seeking to capitalize on investor biases. We then monitor our portfolio based on those rankings and adjust when appropriate to maximize expected return while minimizing exposure to risks that our research indicates do not improve returns (such as industry selection and other risks relative to our benchmark). Our successes and shortfalls Over the six months, the results from our combined model were positive. Our valuation and quality models and, to a lesser extent, our management decisions model lifted relative returns. However, our growth and sentiment models did not perform as expected. Results exceeded those of the benchmark in eight sectors and were strongest in financials, information technology, and consumer discretionary. Our consumer staples holdings lagged the most, followed to a lesser degree by telecommunication services and health care. In financials, Regions Financial was the largest relative contributor, as were Darden Restaurants in consumer discretionary and Steel Dynamics and Huntsman in materials. Our underweighting of Qualcomm boosted relative performance in information technology. Disappointments in consumer staples included underweighted allocations to Kimberly-Clark and Reynolds American. Energy holding Noble and Pitney Bowes in industrials also fell short on a relative basis. 9 Equity Income Fund Fund Profile As of March 31, 2017 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.26% 0.17% 30-Day SEC Yield 2.71% 2.79% Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Number of Stocks 211 410 3,813 Median Market Cap $107.6B $116.0B $58.2B Price/Earnings Ratio 22.1x 21.7x 25.4x Price/Book Ratio 2.9x 2.9x 3.0x Return on Equity 16.7% 16.8% 16.3% Earnings Growth Rate 2.2% 1.7% 7.3% Dividend Yield 3.0% 3.1% 1.9% Foreign Holdings 8.2% 0.0% 0.0% Turnover Rate (Annualized) 27% — — Short-Term Reserves 2.2% — — Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 5.3% 5.6% 12.7% Consumer Staples 12.8 14.4 8.3 Energy 10.1 9.8 6.2 Financials 17.6 14.9 14.8 Health Care 13.8 10.9 13.3 Industrials 11.7 11.9 10.7 Information Technology 14.5 15.7 21.2 Materials 3.2 3.7 3.4 Real Estate 0.0 0.0 4.1 Telecommunication Services 3.6 5.1 2.1 Utilities 7.4 8.0 3.2 Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index FA Index R-Squared 0.98 0.91 Beta 0.98 0.86 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Microsoft Corp. Systems Software 4.6% JPMorgan Chase & Co. Diversified Banks 3.6 Wells Fargo & Co. Diversified Banks 3.2 Johnson & Johnson Pharmaceuticals 3.1 Philip Morris International Inc. Tobacco 3.1 Cisco Systems Inc. Communications Equipment 2.5 General Electric Co. Industrial Conglomerates 2.4 Merck & Co. Inc. Pharmaceuticals 2.2 Pfizer Inc. Pharmaceuticals 2.0 Exxon Mobil Corp. Integrated Oil & Gas 1.9 Top Ten 28.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2017, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2017, the annualized expense ratios were 0.26% for Investor Shares and 0.17% for Admiral Shares. 10 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2006, Through March 31, 2017 For a benchmark description, see the Glossary.
